Exhibit 10.9

AMENDMENT TO
EMPLOYMENT AGREEMENT

                    AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) dated as of
December __, 2008 between XL Capital Ltd, a Cayman Islands corporation (the
“Company”), and Michael S. McGavick (the “Executive”).

                    WHEREAS, the Company and the Executive are parties to an
Employment Agreement dated as of March 14, 2008 (the “Agreement”);

                    WHEREAS, the Company and the Executive wish to amend the
Agreement as set forth herein;

                    NOW, THEREFORE, in consideration of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company, the Guarantors (as
defined in the Agreement) and the Executive hereby agree as follows:

                    1. The last paragraph of Section 8(d)(iii) is amended by
deleting “10 days thereafter” and replacing it with “on the date of the 409A
Change in Control.”

                    2. The first sentence of Section 18(d) is amended to read in
its entirety as follows:

 

 

 

“Each Party shall bear its own costs incurred in connection with any proceeding
under Sections 18(a) or 18(b) hereof, including all legal fees and expenses;
provided, however, that the Company shall bear all such costs of the Executive
(to the extent such costs are reasonable) if the Executive substantially
prevails in a proceeding following his “separation from service” (as defined
below) with the Company.

                    3. Section 25(b) is amended to read in its entirety as
follows:

 

 

 

          “(b) Without prejudice to the characterization of any other amounts
payable under this Agreement, the parties hereto specifically intend that any
amounts payable under Section 8(d)(ii)(A)-(C), Section 8(d)(iii)(A)-(D) and
Section 11 will not be considered deferred compensation for purposes of Section
409A due to Treas. Reg. Section 1.409A-1(b)(4) or another applicable exception.
However, notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1 (h)) with the Company to be a “specified
employee” (within the meaning of Treas. Reg. Section 1.409A-l(i)), then with
regard to any payment or benefit that is considered deferred compensation under
Section 409A payable on account of a “separation from service” that is required
to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into
account any applicable exceptions to such requirement), such payment or benefit
shall be made or provided on the date that is the earlier of (i) the expiration
of the six (6)-month


--------------------------------------------------------------------------------



 

 

 

period measured from the date of the Executive’s “separation from service,” or
(ii) the date of the Executive’s death (the “Delay Period”). Upon the expiration
of the Delay Period, all payments and benefits delayed pursuant to this Section
25(b) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. Notwithstanding any provision of this Agreement to
the contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of
employment, references to the Executive’s “termination of employment” (and
corollary terms) with the Company shall be construed to refer to the Executive’s
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-l(h)) with the Company. With respect to any reimbursement or in-kind
benefit arrangements of the Company and its subsidiaries that constitute
deferred compensation for purposes of Section 409A, except as otherwise
permitted by Section 409A, the following conditions shall be applicable: (i) the
amount eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year (except that the health and dental plans may impose a limit
on the amount that may be reimbursed or paid), (ii) any reimbursement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days after termination of employment”), the actual date of payment within the
specified period shall be within the sole discretion of the Company. Whenever
payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Section
409A.”

                    4. The definition of “Good Reason” in Exhibit B is amended
to read in its entirety as follows:

 

 

 

          “For purposes of this Agreement, “Good Reason” shall mean any of the
following, unless done with the prior express written consent of Executive:

 

 

 

          (i) (A) The assignment to Executive of duties materially inconsistent
with Executive’s position (including duties, responsibilities, status, titles or
offices as set forth in Section 3 hereof); (B) any material diminution or
material reduction of Executive’s duties or responsibilities except in
connection with the termination of Executive’s employment for Cause, disability
or as a result of Executive’s death or by Executive other than for Good Reason;
(C) a material diminution in the authorities, duties or responsibilities of the
supervisor to whom Ex-

-2-

--------------------------------------------------------------------------------



 

 

 

ecutive is required to report; or (D) a material diminution in the budget over
which Executive retains authority;

 

 

 

          (ii) The (A) material reduction in Executive’s Base Salary from the
level in effect immediately prior to the Change in Control, or (B) material
diminution in bonus opportunity that results in a material reduction in
Executive’s compensation;

 

 

 

          (iii) Any material breach by the Company or the Guarantors of this
Agreement or any material agreement entered into pursuant thereto;

 

 

 

          (iv) Notwithstanding the provisions of Section 3(b) of this Agreement,
requiring Executive to be based at any office or location that is greater than
35 miles from the office or location at which Executive was principally located
immediately prior to the Change in Control;

 

 

 

          (v) During the Post-Change Period, the failure to continue in effect
any material compensation or incentive plan in which Executive participates
immediately prior to the time of the Change in Control unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan providing
Executive with substantially the same aggregate economic opportunity on an
after-tax basis available to the Executive immediately prior to the Change in
Control) has been made with respect to such plan in connection with the Change
in Control, or the failure to continue Executive’s participation therein on
substantially the same basis as existed at the time of the Change in Control,
which in any such case results in a material reduction in Executive’s
compensation.

 

 

 

          Notwithstanding any provision in this Agreement to the contrary, the
Executive must give written notice of his intention to terminate his employment
for Good Reason within sixty (60) days after the act or omission which
constitutes Good Reason, and the Company shall have thirty (30) days from such
notice to remedy the condition, in which case Good Reason shall no longer exist
with regard to such condition. Any failure to give such written notice within
such period will result in a waiver by the Executive of his right to terminate
for Good Reason as a result of such act or omission. Any termination hereunder
shall occur within one hundred twenty (120) days after the Good Reason event
occurs.”

                    5. Except as set forth herein, the Agreement shall continue
in full force and effect in accordance with its terms.

                    6. All questions concerning the construction, validity and
interpretation of this Amendment and the Agreement shall be construed and
governed in accordance with the laws of the State of New York, without reference
to the principles of conflict of laws thereof.

                    7. This Amendment may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all of which counterparts taken together will constitute one and
the same agreement.

-3-

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have executed this
Amendment as of the date and year first above written.

 

 

 

 

XL CAPITAL LTD

 

 

By:

/s/ Kirstin R. Gould

 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

 

XL INSURANCE (BERMUDA) LTD
(formerly XL INSURANCE LTD)

 

 

By:

/s/ Kirstin R. Gould

 

 

--------------------------------------------------------------------------------

 

 

XL RE LTD

 

 

By:

/s/ Kirstin R. Gould

 

 

--------------------------------------------------------------------------------

 

READ, ACCEPTED & AGREED

 

 

 

/s/ Michael S. McGavick

 

 

--------------------------------------------------------------------------------

 

 

Michael S. McGavick

 

 

-4-

--------------------------------------------------------------------------------